Citation Nr: 1111757	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-01 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.

The Veteran was afforded a February 2011 videoconference hearing before the undersigned Acting Veterans Law Judge.  At that hearing, the Veteran submitted additional lay and clinical evidence with respect to his TDIU claim directly to the Board, accompanied by a waiver of RO consideration.  Nevertheless, in view of the actions taken below, initial consideration of that evidence by the RO should be undertaken.

Additionally, the Board acknowledges that, at his recent videoconference hearing, the Veteran effectively raised new claims for higher ratings for his service-connected low back and peripheral nerves disorders and for service connection for an acquired psychiatric disorder.  For the reasons that follow, the Board finds that these newly raised issues are inextricably intertwined with the TDIU claim currently on appeal and must be considered together with that claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In written statements and testimony before the Board, the Veteran asserts that his service-connected low back and peripheral nerves disorders have prevented him from working since August 2000 and that a TDIU rating is therefore warranted.  

The Veteran is currently in receipt of a 10 percent rating for his low back disorder (degenerative joint disease of the lumbar spine) and separate 20 percent ratings for polyradiculopathy of the right and left lower extremities associated with that low back disorder.  He is also service connected for an unspecified bone condition and an inguinal hernia, each rated as noncompensably disabling.  His combined disability rating, taking into account the bilateral factor, is 50 percent.  Therefore, he does not meet the percentage criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a) (2010).  

Although the Veteran acknowledges that he does not qualify for a TDIU evaluation under the rating schedule, he contends that such an evaluation is nevertheless warranted on an extraschedular basis.  Under VA's governing regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation.

Similarly, it is established VA policy that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b) (2010).  If the Veteran's disabilities fail to meet the criteria set forth in 38 C.F.R. § 4.16(a), the rating board must refer the matter to the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis. 

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  Moreover, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd, held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, the record reflects that the Veteran has two years of college education and that he trained as an engine mechanic in the Navy.  After leaving the military, he held a variety of maintenance and construction jobs, none of which lasted for more than three years.  Most recently, he worked as a maintenance supervisor, but was discharged in August 2000 due to "poor job performance."  At his February 2011 hearing, the Veteran testified that he had lost his job because he could no longer walk around the foundry or keep track of the 15 employees assigned to him on account of his lower back problems and peripheral neuropathy.  In this regard, the Veteran's Social Security Administration (SSA) records reflect that he was awarded SSA disability compensation, effective August 10, 2000, due to a combination of service-connected and nonservice-connected conditions (discogenic and degenerative low back disorders, obesity, and hyperalimentation).

Additionally, the record shows that the Veteran underwent VA spine and peripheral nerves examinations in October 2005 and November 2005, respectively.  Those VA examinations yielded diagnoses of degenerative joint disease of the lumbar spine and bilateral lower extremity polyradiculopathy, for which the Veteran was later granted service connection.  Significantly, the October 2005 VA examiner opined that, while the Veteran's low back disorder precluded him from performing jobs requiring heavy manual labor, he was still capable of sedentary employment.  However, the VA examiner did not provide a rationale for his opinion or indicate that it was based on a review of the pertinent evidence of record.  No opinion was rendered with respect to the impact of the Veteran's peripheral nerves disorder or any other service-connected disability on his employability.

In a subsequent VA neurosurgery consultation note, dated in August 2008, a treating provider indicated that the Veteran continued to experience chronic and progressively worsening low back pain and lower extremity polyradiculopathy, which was treated with nonsteroidal anti-inflammatory drugs.  Additionally, that VA treating provider noted that the Veteran was currently unable to work, but did not provide a reason for his unemployment.

The Veteran's employability was again addressed in a January 2009 written statement from a private neurologist, who indicated that the Veteran's service-connected low back and peripheral nerves disorders rendered him completely and totally disabled.  However, while that neurologist noted that she had treated the Veteran for his service-connected disorders, she did not provide a rationale for her employability assessment or indicate that it was based on a review of the pertinent evidence of record.  

The record thereafter shows that the Veteran was afforded a follow-up VA examination in June 2009 in which he complained of progressively worsening low back pain and peripheral neuropathy.  While the Veteran stated that he had undergone lumbar spine surgeries in 2004 and 2006, he emphasized that his symptoms had not improved.  In terms of functional impairment, he reported that he could not stand for more than a few minutes at a time or walk for more than a few yards.  The Veteran added that he regularly used a cane and VA-issued walker and relied on Methadone to alleviate his pain.  Significantly, the June 2009 VA examiner noted that the Veteran was currently not working, but did not provide an opinion as to whether his low back and peripheral nerves disorders, or other service-connected disabilities, either singularly or jointly, rendered him unemployable.

Thereafter, at his February 2011 hearing, the Veteran testified that his service-connected disorders were productive of significant functional impairment, including an inability to ride in an automobile for prolonged periods or to put on his shoes and socks without assistance.  He also submitted an additional written statement from his private treating neurologist, indicating that the pain, limitation of motion, and radiculopathy associated with his service-connected low back and peripheral nerves disorders were all worsening in severity.  In that February 2011 statement, the private neurologist also opined that the Veteran's collective symptoms "severely hamper[ed] his ability to focus [and] drive safely" and precluded him from employment in any capacity.  However, as with her January 2009 assessment, the private neurologist did not offer a rationale for her opinion or indicate that it was based on a review of the pertinent evidence of record.

As noted above, the Veteran currently does not meet the schedular criteria for a TDIU rating.  However, in light of the aforementioned lay and clinical evidence suggesting that he is unable to work due to his service-connected disabilities, the Board finds that a remand is warranted in order for the RO to consider whether to refer his TDIU claim for extraschedular consideration in the first instance.

Additionally, because the Veteran has not yet undergone a VA examination that comprehensively addressed his TDIU claim, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disorders on his unemployability.  Friscia v. Brown, 7 Vet. App. 294, 295 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  

The Board acknowledges that the Veteran was previously afforded VA examinations with respect to his low back and peripheral nerve disorders.  However, while mindful of the October 2005 VA examiner's opinion that the Veteran's low back disorder did not preclude sedentary employment, the Board considers it significant that this examiner did not provide a rationale for his opinion or indicate that his opinion was based on the pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); 38 C.F.R. § 4.1 (2010) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history).   Moreover, the October 2005 VA examiner did not address the impact of the Veteran's other service-connected disabilities on his employability.  Nor has any other VA examiner.  

The Board recognizes that the Veteran has submitted private medical opinions indicating that his service-connected low back and peripheral nerve disorders effectively preclude him from working.  However, the findings of the Veteran's private neurologist, like those of the October 2005 VA examiner, were not supported by a rationale or based on a review of the claims file.  The Board acknowledges that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez, 22 Vet. App. at 302.  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, the Board considers it significant that the private neurologist did not reconcile her findings with the countervailing opinion of the October 2005 VA examiner or the other pertinent evidence of record.  In light of these deficiencies and the fact that the Veteran's TDIU claim must be remanded on other grounds, the Board finds that an additional VA examination and opinion is warranted with respect to that claim.

Next, the Board observes that, at the February 2011 videoconference hearing, the Veteran effectively raised new issues for consideration.  Specifically, he stated that he was seeking increased compensation for his low back and peripheral nerves disorders based upon his worsening lumbar spine pain and radiculopathy and his newly reported neurological symptoms of erectile dysfunction and bowel and bladder abnormalities.  (Transcript pp. 6, 12).  He also testified that he suffered from depression, which had been caused by his low back problems.  (Transcript pp. 12-13).  In light of the recent holdings in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Board interprets the Veteran's testimony as raising a claim of service connection for an acquired psychiatric disorder, including depression, to include as secondary to his service-connected low back disorder.  

Newly raised informal claims are generally referred to the RO for appropriate action.  In this case, however, the Board notes that resolution of the issues of entitlement to higher ratings for low back and peripheral nerve disorders and service connection for an acquired psychiatric disorder could impact VA's consideration of the Veteran's TDIU claim, to include whether his disabilities satisfy the requirements set forth in 38 C.F.R. § 4.16(a).  As such, the Board finds that, because the newly raised claims are inextricably intertwined with the Veteran's TDIU claim, they must be considered together and, thus, a decision by the Board on the TDIU claim would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Indeed, the Board observes that, if higher ratings are granted for the Veteran's service-connected low back and peripheral nerve disorders, and/or if service connection is established for an acquired psychiatric disorder, the TDIU claim itself may be rendered moot.  See 38 C.F.R. § 4.16; cf. Bradley v. Peake, 22 Vet. App. 280 (2008).

Accordingly, the Board finds that, after completing all other necessary development on remand, the RO should adjudicate the issues of entitlement to higher ratings for low back and peripheral nerve disorders and service connection for an acquired psychiatric disorder.  Then, if the Veteran's combined disability rating remains less than 100 percent, the RO should readjudicate his TDIU claim and, if the schedular criteria are still unmet, consider referring that claim to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. §§ 3.321(b), 4.16(b).

Additionally, the Board observes that VA medical records may be outstanding.  At his recent Board hearing, the Veteran indicated that he was currently receiving VA outpatient treatment for depression.  However, with the exception of the June 2009 VA peripheral nerves examination report, no VA records dated since August 2008 have yet been associated with the claims file.  In light of the Board's finding of an implicit claim for service connection for an acquired psychiatric disorder and its request that the RO adjudicate this claim in the first instance, the Board finds that all relevant VA records dated after August 2008 should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board notes that pertinent private medical records may also be outstanding.  In a February 2011 written statement, the Veteran indicated that, prior to his August 2000 discharge, he had received treatment through his civilian employer for his low back disorder.  However, no records from that employer have yet been associated with his claims file.  As VA is now on notice that outstanding private medical records may exist that are relevant to the Veteran's appeal, and because that appeal is already being remanded for additional development on other grounds, the Board finds that efforts should be made to obtain those additional private medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide an updated release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from his former civilian employer.  The Veteran should also be advised to submit any such treatment records in his possession.  All attempts to secure the Veteran's private treatment records must be documented in the claims file.

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since August 2008.  Any additional pertinent records identified by the Veteran during the course of this remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations.

3.  Schedule the Veteran for one or more appropriate VA examinations to assess the current severity of his service-connected low back and peripheral nerves disorders, the onset/etiology of any current psychiatric disorder, and the impact of his service-connected disabilities on his employability.  The claims file should be made available to the examiner for review in connection with each examination.  

In addressing his low back and peripheral nerve disorders, the examiner must acknowledge and discuss the Veteran's lay assertions regarding the worsening severity of those disorders, including his recent reports of increased lumbar spine pain and radiculopathy and related neurological symptoms of erectile dysfunction and bowel and bladder abnormalities.  

With respect to any psychiatric disorder found to be present, the VA examiner should state whether it is at least as likely as not related to service or to a service-connected disability, including on the basis of aggravation.  In making this determination, the examiner should address the Veteran's complaints of depression secondary to his service-connected low back disorder.  The examiner should also address any evidence of a continuity of psychiatric symptoms since the Veteran's active service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007)

In offering an opinion regarding the Veteran's unemployability, the VA examiner should discuss all impairment and/or symptoms caused by the Veteran's service-connected disabilities and state whether those disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation.  The VA examiner must expressly address and reconcile his findings with the prior employability findings rendered by the October 2005 VA examiner and the Veteran's private treating neurologist.

All opinions must be accompanied by a clear rationale, set forth in a legible report and reconciled with the other pertinent evidence of record.  The claims file must be reviewed in conjunction with the examination.

4.  After undertaking any other development deemed appropriate, adjudicate the Veteran's low back, peripheral nerves, and psychiatric claims in the first instance.  Then, if the Veteran's combined disability rating remains less than 100 percent, the RO should readjudicate his TDIU claim.  If the Veteran does not yet meet the applicable schedular criteria, the RO should consider whether to refer his claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of entitlement to a TDIU rating on an extraschedular basis pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) (2010). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

